Exhibit 10.1

CONSULTING AGREEMENT

 

This Agreement is made and entered into effective as of the 1st day of November,
2005, by and between QUICKSILVER RESOURCES INC., ("Quicksilver") and Bill Lamkin
("Consultant").



In consideration of the mutual benefits and covenants contained herein,
Quicksilver and Consultant agree that Consultant shall provide services on
behalf of Quicksilver in accordance with the terms and conditions contained
herein.



Services

. Consultant shall provide the consulting services described on
Exhibit A
attached hereto.





Compensation

. Quicksilver agrees to pay Consultant at the rate provided for in
Exhibit A
attached hereto. In accordance with its reimbursement guidelines and policies as
may be in effect from time to time, Quicksilver will also reimburse Consultant
for those reasonable and necessary expenses incurred in conjunction with
services performed pursuant to this Agreement.





Relationship of Parties

. The relationship of Consultant to Quicksilver is that of an independent
contractor only. Consultant, is not an employee of Quicksilver. Consultant
expressly agrees, acknowledges and stipulates that neither this Agreement or the
performance of its obligations or duties under this Agreement shall ever result
in Consultant, or anyone employed or hired by Consultant, being entitled to any
benefits from Quicksilver, including without limitation, pension, profit sharing
or accident insurance, or health, medical, life or disability insurance benefits
or coverage, to which employees of Quicksilver may be entitled; but rather
Consultant shall be an independent contractor. Notwithstanding the foregoing
sentence, Quicksilver recognizes that Consultant is a former employee of
Quicksilver and as such is entitled to certain benefits associated with that
service which are not affected by this Agreement. Consultant agrees that any
benefits associated with his service as an employee will not be increased or
enhanced as a result of service provided during the term of this agreement.
Quicksilver has no authority or right to direct or control Consultant's actions,
or the actions of Consultant's representatives, and Consultant assumes full
responsibility and discretion for methods, techniques and procedures in the
services to be provided pursuant to this Agreement. All fees earned or paid
pursuant to this Agreement, including, without limitation, provision for
employment taxes, expenses and benefits associated with such payments shall be
the sole responsibility of Consultant.





Confidentiality

. In the performance of services hereunder, Consultant may have access to
Quicksilver's confidential proprietary information or information made available
to Quicksilver pursuant to the terms of a confidentiality agreement between
Quicksilver and third party[s]. Consultant covenants and agrees that Consultant
shall not use such information except in conjunction with services to be
provided hereunder and shall not disclose or release such proprietary
information or details concerning the services to any third party without the
prior written consent of Quicksilver. This covenant shall survive termination of
this Agreement. In addition to any other remedy Quicksilver may have at law or
in equity, in the event of a breach or threatened breach of this covenant by
Consultant, Quicksilver shall be entitled to an injunction restraining
Consultant from any subsequent disclosure of proprietary information. Consultant
shall also take all reasonable precaution to safeguard documents Quicksilver may
provide in connection with services to be provided hereunder, whether or not
such documents contain proprietary information. This covenant shall not apply to
information (i) in possession of Consultant at the time this Agreement is
entered; (ii) which is in the public domain other than through disclosure by
Consultant; and (iii) information disclosed by a third party, which disclosure
does not violate a confidentiality agreement to which Quicksilver is a party.





Indemnity

. For services provided hereunder, each party shall indemnify the other party
(including its employees, officers, directors, invitees, representatives, agents
and subcontractors) for loss, cost, damage, or expense of every kind and nature
(including without limitation, court costs, expenses and reasonable attorney's
fees), hereinafter referred to as "Damages", arising out of bodily injury or
property damage caused by the indemnifying party's (including its employees,
officers, directors, invitees, representatives, agents and subcontractors)
negligence or willful acts or omissions.





Assignment

. Neither party may assign its rights under this Agreement without the prior
written approval of the other party.





Invoices

. Consultant shall invoice Quicksilver on either a monthly or semimonthly basis.
Each invoice shall contain a complete description of services performed and be
accompanied by copies of third party invoices for any expense reimbursement
charges. All invoices shall be due and payable by Quicksilver within 30 days of
receipt.





Compliance with Laws and Policies

. Consultant agrees for himself and his representatives to comply with all
Federal, State, County and Municipal laws, rules, regulations that are now or
may be in the future applicable to Consultant's business or the services to be
provided hereunder, including wage and hour, equal employment, worker's
compensation, automobile liability and safety laws, rules and regulations.
Further, Consultant agrees for himself and his representatives, to comply with
all safety policies of Quicksilver, including any drug, alcohol and prohibited
substance policies that may, from time to time, be in effect.





Term

. This Agreement is in effect as of the day first written and shall terminate on
November 30, 2005. Notwithstanding the foregoing, either party shall have the
right to terminate this





Agreement at any time by providing written notice to the other. Such termination
shall not extinguish or terminate the respective rights, liabilities or
obligations of the parties incurred prior to the date of termination.



Governing Law

. The validity of this Agreement and of any of its terms and conditions, as well
as the rights of the parties hereunder, shall be governed by the laws of the
State of Texas without regard to rules or principles governing conflicts of law.





 

IN WITNESS WHEREOF, the parties have executed this Agreement this 24th day of
October, 2005.



Quicksilver Resources Inc.



By: /s/ Glenn Darden

Glenn Darden

President and Chief Executive Officer



 

Consultant



/s/ Bill Lamkin

Bill Lamkin





Tax I.D. No.: [intentionally omitted]



Address: [intentionally omitted]









EXHIBIT A

 

Attached to that certain Consulting Agreement dated October 24, 2005, between
Quicksilver Resources Inc. and Bill Lamkin.

1. Services: Consultant shall provide advice and guidance to facilitate an
orderly transition of duties, responsibilities and background knowledge in
connection with the hiring of a replacement Chief Financial Officer of
Quicksilver.

2. Compensation: Consultant shall be compensated at the rate of $21,110 per
month which shall be prorated to the number of days in a month if this Agreement
is terminated prior to the end of a calendar month.

 

 

 

 